Citation Nr: 0736442	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  98-10 121 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than August 13, 2004 
for the grant of a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel






INTRODUCTION

The veteran had active service from May 1972 to August 1973.  

This matter returns to the Board of Veterans' Appeals (Board) 
following Board Remands issued in June 2005 and April 2006.  
This matter was originally on appeal from the January 2005 
and March 2005 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and St. 
Louis, Missouri, respectively, that granted the veteran 
entitlement to nonservice-connected pension and assigned an 
effective date of August 13, 2004, the date that the 
veteran's records showed treatment for major depression and 
personality disorder separate from his substance abuse 
condition.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran filed his claim to reopen for entitlement to 
a permanent and total disability rating for pension purposes 
on January 30, 1998.  

3.  The record does not show that entitlement to a permanent 
and total disability rating for pension purposes arose 
earlier than August 13, 2004.  


CONCLUSION OF LAW

The requirements for an effective date earlier than August 
13, 2004 for the grant of a permanent and total disability 
rating for pension purposes have not been met or 
approximated.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.400(b) (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Board Remands and the Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In correspondence dated in May 2006, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to an earlier effective date and thoroughly 
described the evidence that would support his claim.  The RO 
also explained that VA was responsible for obtaining relevant 
records from any Federal agency and would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency in support of his claim.  The RO further asked that 
the veteran send any evidence in his possession that 
pertained to his claim.  

While the Board notes that the veteran was not sent adequate 
notice regarding his claim prior to the initial denial, any 
defect with respect to the timing of the notice has been 
remedied as the veteran received proper notice in May 2006 
and his claim was subsequently readjudicated in May 2007.  

The Board further observes that the RO provided the veteran 
with a copy of the January 2005 and March 2005 decisions, the 
July 2005 Statement of the Case (SOC), and the May 2007 
Supplemental Statement of the Case, which included a 
discussion of the facts of the claim, pertinent laws and 
regulation, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained all 
records identified as relevant to the veteran's claim to 
include treatment records, examination reports, and social 
security records, and associated them with the claims folder.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  The Board further finds that the RO 
complied with its June 2005 and April 2006 Board Remands.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board will proceed with appellate review.  





II.	Analysis 

The veteran contends that he is entitled to an effective date 
of January 30, 1998 for his disability pension, which is the 
date that he filed his claim for such benefits. 

Generally, under applicable criteria, the effective date of 
an award of benefits is either (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2007).  An award of disability pension may not be effective 
prior to the date entitlement arose.  38 C.F.R. § 3.400(b) 
(2007).  

In regard to the date of the claim, the veteran contends and 
the record confirms that the veteran most recently filed his 
claim to reopen for entitlement to nonservice-connected 
pension on January 30, 1998.  [It is noted that the veteran 
had previously filed multiple claims for disability pension 
from June 1983 to July 1987 and the RO denied entitlement to 
such benefits in several rating decisions dated from August 
1983 to July 1987.  However, the veteran did not appeal those 
rating decisions and they became final.]  Thus, January 30, 
1998 is properly identified as the date of the claim.    

In regard to the date entitlement arose, the Board notes that 
pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service- connected disability) who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3) (2007).  The provisions of 38 
U.S.C.A. § 1502 were amended, effective in September 2001, to 
provide that VA will consider a veteran to be permanently and 
totally disabled if he is a patient in a nursing home for 
long-term care due to disability, or determined to be 
disabled for Social Security Administration purposes.  See 
Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 
2001); 38 C.F.R. § 3.114 (2007).

In the present appeal, the medical evidence shows that the 
veteran's entitlement to disability pension benefits did not 
arise until August 13, 2004, the date of the VA treatment 
record that first shows that the veteran had an Axis I 
diagnosis of recurrent major depressive disorder separate 
from his Axis I diagnosis of polysubstance dependence.  Prior 
to that date, the medical evidence shows that the veteran had 
a 10th grade level of education, apparently had been 
unemployed since approximately 1981, had nonservice-connected 
disabilities that did not meet requisite percentage 
requirements under 38 C.F.R. § 4.16, and had permanent and 
total disability related to alcohol abuse and substance 
dependence.  The veteran was not clinically diagnosed with 
any other current psychiatric disorders separate from his 
polysubstance abuse (except for schizophrenia that was only 
shown to be by history) during any time relevant to the 
appeal period.  It is additionally observed that the March 
1998 Social Security decision notes that the veteran was 
found to be disabled at that time due to drug addiction and 
alcoholism.  The Social Security Administration (SSA) further 
noted that the veteran's remaining impairments would not 
likely be so severe as to prevent all substantial gainful 
activity.  Disability pension is not payable for any 
condition that results from the veteran's own willful 
misconduct and the abuse of drugs and alcohol is deemed 
willful misconduct.  38 C.F.R. § 3.301 (2007). 

An award of disability pension may not be effective prior to 
the date entitlement arose and entitlement arose on August 
13, 2004.  Thus, the Board finds that the presently assigned 
effective date of August 13, 2004 is appropriate and 
entitlement to an earlier effective date is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to an effective date earlier than August 13, 2004 
for the grant of a permanent and total disability rating for 
pension purposes is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


